Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
the “wireless communication control device” of claims 1, 3, and 6;
the “toll collection processing unit” in claims 1, 3, and 6;
the “vehicle detector” in claims 1, 2, 4, and 6; 
the “soundness determination unit” in claims 1, 2, 3, 5, and 6;
the “vehicle type determination unit” of claim 2;
the “restart unit” of claim 3; and
the “extraction unit” of claim 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “wireless communication control device,” the “toll collection processing unit,” the “soundness determination unit,” the “vehicle type determination unit,” and the “restart unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Each of these elements are described in the specification in terms of their function only, without any disclosure of associated structure. The drawings merely show the elements as black boxes. Neither the specification nor the drawings set forth whether these elements are hardware, software, or a combination of hardware and software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 5 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “an equipment ratio representing the ratio of vehicles each of which is equipped with an onboard unit.” There is no second number disclosed as making up the ratio. That is, the vehicles having an onboard unit is either the numerator or the denominator, and no other number is identified in the claim. Accordingly, one 
While no art based rejection has been made for claim 5, amendments to overcome this rejection may result in an application of art at a later date. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 3, and 6 recite the “wireless communication control device” and the “toll collection processing unit;” claims 1, 2, 3, 5, and 6 recite the “soundness determination unit;” claim 2 recites the “vehicle type determination unit;” and claim 3 recites the “restart unit.” As set forth above, these claims are interpreted under 35 USC 112(f), and Applicant’s originally filed specification merely discloses these elements in terms of their 
Claims 2-5 depend from claim 1 and inherit the defects of their parent claim. Therefore, claims 1-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2002/0140577 to Kavner (“Kavner”).
Claim 1:
Kavner discloses the following elements:
A toll collection system comprising: ([0030] a toll collection system)
a roadside antenna operable to carry out wireless communications with an onboard unit mounted on a vehicle; ([0030] system includes automated vehicle identification (AVI) readers and traffic probe readers (TPR); [0033] once vehicle is detected by TPR, transponder in vehicle is read if possible)
a wireless communication control device operable to carry out communication processing based on predetermined communication specifications with the onboard unit via the roadside antenna; ([0030] system includes automated vehicle identification (AVI) readers and toll collection subsystems; [0033] once vehicle is detected by TPR, transponder is read by AVI if possible; [0037] toll collection subsystems and AVI readers communicate via wireless communication with transponders)
a toll collection processing unit operable to acquire a result of the communication processing from the wireless communication control device and to carry out toll collection processing for the onboard unit based on the result of the communication processing; ([0061] transaction can proceed based only on AVI information; [0132] trip is posted and customer is billed)
a vehicle detector operable to detect a vehicle entering a communication range of the roadside antenna; ([0033] vehicle is detected when it crosses a traffic probe reader; once vehicle is detected by TPR, transponder is read by AVI if possible; [0036] system includes additional sensors that can detect vehicles and determine vehicle classification)
and a soundness determination unit operable to determine, based on a detection result of the vehicle by the vehicle detector and a result of the toll collection processing by the toll collection processing unit, whether an abnormality has occurred in at least any one of the roadside antenna, the wireless communication control device, and the toll collection processing unit. ([0030] system includes roadside toll collectors (RTC); [0053] if RTC determines that there was no transponder signal, that there is a vehicle class mismatch, or that the transponder is on an exception list, the system can cause an image or video of the vehicle to be analyzed – at least determining a class mismatch is detecting an abnormality based on the vehicle detector information and the toll collection processing)
Applicant’s claims recite “roadside” antenna. Applicant’s originally filed specification, paragraph [0022], sets forth that “the roadside antennas… are attached to the gantry G, which is disposed across the lane width direction of the lanes… and fixed over each of the lanes.” Fig. 1 discloses the same. As such, “roadside” is being interpreted to mean proximate to a road and performing the function of detecting a vehicle on the road, and not that the antennas are literally located on the side of the road. 
Claim 2:
Kavner discloses the elements of claim 1, above. Kavner also discloses: 
wherein the vehicle detector includes a vehicle type determination unit operable to determine a vehicle type of the detected vehicle, and the soundness determination unit is operable to determine, based on the result of detecting the vehicle acquired by vehicle type and the result of the toll collection processing acquired by vehicle type, whether the abnormality has occurred. ([0030] system includes roadside toll collectors (RTC); [0036] system includes sensors that can determine vehicle classification; [0053] if RTC determines that there is a vehicle class mismatch, the system can cause an image or video of the vehicle to be analyzed – at least determining a class 
Claim 6:
Kavner discloses the following elements:
A soundness determination method implemented in a toll collection system including: ([0030] toll collection system; [0053] anomaly detection method can identify errors based at least on vehicle class mismatch)
a roadside antenna operable to carry out wireless communications with an onboard unit mounted on a vehicle; ([0030] system includes automated vehicle identification (AVI) readers and traffic probe readers (TPR); [0033] once vehicle is detected by TPR, transponder in vehicle is read if possible)
a wireless communication control device operable to carry out communication processing based on predetermined communication specifications with the onboard unit via the roadside antenna; ([0030] system includes automated vehicle identification (AVI) readers and toll collection subsystems; [0033] once vehicle is detected by TPR, transponder is read by AVI if possible; [0037] toll collection subsystems and AVI readers communicate via wireless communication with transponders)
a toll collection processing unit operable to acquire a result of the communication processing from the wireless communication control device and to carry out toll collection processing for the onboard unit based on the result of the communication processing;
and a vehicle detector operable to detect a vehicle entering a communication range of the roadside antenna, the method comprising the steps of: ([0033] vehicle is detected when it crosses a traffic probe reader; once vehicle is detected by TPR, transponder is read by AVI if possible; [0036] system includes additional sensors that can detect vehicles and determine vehicle classification)
acquiring, by means of the vehicle detector, a result of detecting a vehicle entering the communication range of the roadside antenna; ([0033] vehicle is detected when it crosses a traffic probe reader; once vehicle is detected by TPR, transponder is read by AVI if possible; [0036] system includes additional sensors that can detect vehicles and determine vehicle classification)
acquiring a result of the toll collection processing carried out by means of the toll collection processing unit; ([0030] system includes automated vehicle identification (AVI) readers and toll collection subsystems; [0033] once vehicle is detected by TPR, transponder is read by AVI if possible; [0037] toll collection subsystems and AVI readers communicate via wireless communication with transponders; [0039] system processes transponder’s data to determine several types of data including vehicle classification as registered and measured)
and determining, based on the result of detecting a vehicle and the result of the toll collection processing, whether an abnormality has occurred in any one of the roadside antenna, the wireless communication control device, and the toll collection processing unit. ([0039] if measured classification and registered classification do not match, system identifies a class mismatch; [0053] if RTC determines that there was no transponder signal, that there is a vehicle class mismatch, or that the transponder is on an 
Applicant’s claims recite “roadside” antenna. Applicant’s originally filed specification, paragraph [0022], sets forth that “the roadside antennas… are attached to the gantry G, which is disposed across the lane width direction of the lanes… and fixed over each of the lanes.” Fig. 1 discloses the same. As such, “roadside” is being interpreted to mean proximate to a road and performing the function of detecting a vehicle on the road, and not that the antennas are literally located on the side of the road. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2002/0140577 to Kavner (“Kavner”) in view of U.S. Patent Publication No. 2007/0008179 to Hedley et. al. (“Hedley”).
Claim 3:
Kavner discloses the elements of claim 1, above. Kavner also discloses that optical character recognition errors are caught and resolved by the video exception processor before posting a transaction to a customer account ([0076]). Kavner does not explicitly disclose resetting the roadside equipment. However, Hedley discloses: 
a restart unit operable to make at least any one of the roadside antenna, the wireless communication control device, and the toll collection processing unit carry out restart processing in a case where the soundness determination unit determines that the abnormality has occurred. ([0212] lane transaction system can reset itself if anomalies have occurred; [0193] system includes sensors to capture transaction related data at a toll facility, including transponder data, the lane used by the vehicle, vehicle classification data, etc.)
. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2002/0140577 to Kavner (“Kavner”) in view of U.S. Patent Publication No. 2007/0008179 to Hedley et. al. (“Hedley”) and further in view of U.S. Patent Publication No. 2016/0078299 to Nerayoff et. al. (“Nerayoff”).
Claim 4:
Kavner in view of Hedley discloses the elements of claim 3, above. Kavner also discloses: 
an extraction unit operable to extract, . ([0033] license plate information is extracted from image using optical character recognition or matching techniques)
Hedley also discloses discerning a vehicle license plate number from an image in paragraph [0070], and that the system may reset itself if anomalies occur in paragraph [0212]. Neither Kavner nor Hedley disclose license plate reading during restart processing. However, Nerayoff discloses that a tolling system is configured to capture vehicle identification during a restart by using a temporary identifier and retrieving vehicle information from, for example, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Examiner, Art Unit 3628